Barrows, J.
The demandant and tenant both claim under conveyances made by Mary A. Butler. That under which the tenant holds was prior in time, by some years, but the sanity of the grantor, at the time it was made, and consequéntly her capacity to convey, are controverted.
The tenant’s counsel contended at the trial that the burden of proof was on the plaintiff to satisfy the jury not only that she was of unsound mind at the date of the deed, but that her insanity or imbecility was of such character or degree as to render her incapable of understanding what she was doing when, she signed the deed.
The presiding Judge did not so charge ; but, after instructing the jury with due care and distinctness as to the burden of proof which was resting on the plaintiff, and as to the presumption of sanity, he told them that the practical question for them to answer was this;—"When, on the 18th day of August, 1860, Mrs. Butler signed and acknowledged the deed from her to Mrs. Brown, did she know and rationally understand and comprehend what she was doing? Mere nervous excitement or mental weakness would not be *249sufficient to defeat the operation of the deed. If she had the mental capacity to know and rationally understand and comprehend the nature of the business she was then transacting, that was all that the law would require to render her deed effectual.”
The tenant cannot justly complain of these instructions.
His own position might be objectionable, as not defining with sufficient care and exactness the mental capacity requisite to give an intelligent assent to the contract and make a valid conveyance.
It is not perceived that the instructions actually given materially differ from those which were approved in Hovey v. Chase, 52 Maine, 304, and Hovey v. Hobson, 55 Maine, 256. They do not require the jury to find that the grantor minutely and perfectly comprehended the legal results of the bargain she was making, or knew and understood whether the deed she gave, and the writing she received, did or did not constitute a mortgage, as the counsel ingeniously argues. The jury could not have so understood them. The call is substantially for a decision of the question whether, at the time of the conveyance, the grantor was in possession of mental capacity sufficient to transact the business, with intelligence, understanding rationally what she was doing. Less than this would not suffice to make a valid contract or conveyance; for the intelligent assent, that is necessary, would be wanting.
It appears, by the exceptions, that, at the close of the Judge’s charge, defendant’s counsel requested him generally "to instruct the jury as to the proper legal bearing and character of the testimony and evidence of and concerning defendant’s proceedings in, and the doings, acts and decrees of the Probate Court, and the conversation, offers, bargains or transactions of defendant to and with Mr. or Mrs. Brown, as bearing upon the transaction of August 18th, 1860.”
A refusal to comply with such a request is not a subject of exceptions. When counsel wish for additional instruc*250tions in matters of law, they should make .specific requests, in writing, if desired by the Judge, so that he may have the subject matter so placed before him as to be able to determine whether the propositions are tenable and pertinent. If instructions of this description, thus requested, are refused and nothing equivalent given, exceptions will be sustained. But a refusal to comment generally upon selected portions of the testimony, can, in no case, be the ground of exceptions. It is for the presiding Judge to determine finally how far his duty requires him to discuss or rehearse the testimony. We do not sit as a Law Court to revise his doings in this respect. We are to ascertain only whether the law in the case was correctly laid down.
A sufficient reason for refusing to sustain exceptions for such a cause is to be found in the fact that it would be impossible to determine whether the party excepting was unfavorably affected by the omission.
It belongs to the counsel, not to the Court, to argue the facts to the jury, nor can he call upon the Judge to reiterate or enforce his observations upon them. With regard to the motion to set aside the verdict as against evidence, — it may be that a jury of experts would have come to a different conclusion as to the capacity of this woman to convey her lands. It may be that the reading of this report will incline the members of this Court to the opinion that, sitting as jurors, they would have found a different verdict. But it is hardly necessary to say, that this alone will not authorize us to sustain the motion. The case has been once before tried with the same result, and there is testimony on the part of the plaintiff amply sufficient to account for the verdict, without supposing any corruption, undue influence, bias, prejudice or passion, on the part of the jury.

Motion and exceptions overruled.

Appleton, C. J., Kent, Walton and Daneorth JJ., • concurred.